        Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA,                     :
     Plaintiff,                               :                 CIVIL CASE NO.
                                              :                 3:20-CV-1300 (JCH)
v.                                            :
                                              :
JEFFREY ANDREWS, ET AL.,                      :                 JUNE 11, 2021
     Defendant.                               :


 RULING RE: DEFENDANTS’ MOTION TO DISMISS FOR LACK OF JURISDICTION
                AND MOTION TO SUPPRESS (DOC. NO. 71)


I.     INTRODUCTION

       Currently pending before this court is a Motion to Dismiss for Lack of Jurisdiction

and Motion to Suppress (Doc. No. 71) filed by the defendants, Jeffrey Andrews, Lynn

Cooke Andrews, Wesley W. Andrews, Colton C. Andrews, and Ellery W. Andrews

(hereinafter collectively “the Andrewses”). In the portion of their Motion seeking

dismissal for lack of jurisdiction, the Andrewses argue that this court lacks jurisdiction to

hear the Clean Water Act (“CWA”) claims brought by the United States against

defendants Wesley W. Andrews, Colton C. Andrews, and Ellery W. Andrews because

they are not “owners” under the CWA. Defendants’ Memorandum in Support (“Mem. In

Supp.”) (Doc. No. 71-1) at 3-16. Further, the defendants move to dismiss on the

grounds that the United States “has failed to show by a preponderance of the evidence”,

Mem. In Supp. at 1, that the property in question, known as the Cooke-Andrews

Property, contains wetlands as defined under federal law, and that the defendants have

filled or dredged those wetlands without a permit, id. at 1-2. Finally, defendants argue




                                              1
         Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 2 of 12




that this court lacks jurisdiction because there is a five-year statute of limitations to

commence a civil CWA enforcement action. Id. at 31-40.

       The Andrewses’ second basis in support of their Motion to Dismiss rests in large

measure on the arguments set forth in their Motion to Suppress and the granting of that

Motion. For that reason, the court addresses the Motion to Suppress aspect of the

Andrewses’ Motion before addressing the Motion to Dismiss for Lack of Subject Matter

Jurisdiction.

       The United States has filed two Memoranda in Opposition. (Doc. Nos. 72 and

73).

II.    BACKGROUND

       United States filed its Complaint against the Andrewses seeking injunctive relief

and civil penalties under sections 309(b) and (d) of the CWA, 33 U.S.C. §§ 1319(b) and

1319(d), in connection with the Andrewses’ alleged discharge of pollutants into waters

of the United States without a permit at the Cooke-Andrews Property, and failure to

respond to the Environmental Protection Agency’s (“EPA”) information requests.

Complaint (Doc. No. 1). The Complaint asserts subject matter jurisdiction under

sections 1331, 1345, and 1355 of title 28 of the United States Code. Id.

       The Andrewses filed their initial Answer to the Complaint and then subsequently

amended their answer and added counterclaims. See Amended Answer (Doc No. 35).

Following the filing of a Motion to Dismiss Counterclaims by the United States (Doc. No.

52), the Andrewses moved to file a second amended answer. Motion for Leave to File

Second Amended Answer (Doc. No. 63). After the court granted that Motion, Order

(Doc No. 67), the defendants filed their Second Amended Answer (Doc No. 70), in

which they withdrew their counterclaims and asserted certain affirmative defenses.

                                               2
            Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 3 of 12




Simultaneously, the Andrewses filed the pending Motion to Dismiss for Lack of Subject

Matter Jurisdiction and to Suppress Evidence. Motion (Doc No. 71).

        The day after filing its Complaint, the United States moved for a preliminary

injunction. Motion for Preliminary Injunction (“Mot. for Prelim. Inj.”) (Doc. No. 8). After

several motions to extend, Andrewes filed their Memorandum in Opposition (Doc. No.

25). The court then held a hearing on December 16, 2020, and subsequently granted

in part the United States’ Motion for Preliminary Injunction, as stated on the record. See

Transcript of Record Ruling (Doc. No. 51).

III.    MOTION TO SUPPRESS1

        A.      Standard of Review

        Andrews seek to suppress any evidence obtained by the United States during its

search of their property pursuant to the warrant signed by the Honorable William I.

Garfinkel. The warrant that was issued by then-Magistrate Judge Garfinkel on May 8,

2019, is an “Administrative Warrant and Order.” Mot. for Prelim. Inj. at 8. Most non-

consensual, administrative searches, such as the one at issue here, must be authorized

by a warrant. Marshall v. Barlow’s, Inc., 436 U.S. 307, 25 (1978). The standard for

issuance of such a warrant is less stringent than the probable cause standard required

for criminal search warrants. Id. at 320. “Probable cause in the criminal law sense is

not required for purposes of an administrative search pursuant to a warrant that is




        1
         The Andrewses moved to suppress pursuant to Fed. R. Crim. P. 12(b)(3)(C). The Federal
Rules of Criminal Procedure do not apply in this civil action. The court views the Andrewses’ Motion to
Suppress as more akin to a motion in limine to exclude certain evidence at trial. Rather than deny it on
the ground that it rests on an inapplicable Rule, as the United States suggests, the court will address the
merits of the Andrewses’ argument that the warrant was obtained with a defective application.

                                                     3
        Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 4 of 12




authorized by statute.” Wisoff v. City of Schenectady, 670 F. App’x 724, 725 (2d Cir.

2016) (brackets and internal quotations omitted) (quoting Marshall, 436 U.S. at 320-21).

       In the criminal context, the standard for probable cause for the issuance of a

warrant requires that there be “a fair probability that contraband or evidence of a crime

will be found in a particular place.” United States v. Black, 845 F. App’x 42, 49 (2d Cir.

2021) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). An administrative warrant

application, by contrast, is subject to a “relaxed standard of probable cause.” Airbnb,

Inc. v. City of New York, 373 F. Supp. 3d 467, 487 (S.D.N.Y. 2019). In this context,

probable cause exists to support the issuance of a warrant where there are reasonable

grounds to believe a violation has occurred. See Marshall, 436 U.S. at 320 (alterations

omitted); id. at 315 (“[R]easonableness is . . . the ultimate standard.”); see also Airbnb,

Inc. v. City of New York, 373 F. Supp. 3d 467, 488 (S.D.N.Y. 2019) (“[T]he Fourth

Amendment ordinarily demands [in the administrative warrant context] that the

government demonstrate to a neutral party that a search is justified by some quantum of

individualized suspicion.”). Thus, in reviewing the United States’ Application for an Ex

Parte Administrative Warrant (“Warrant Application”), the court was required to find that

there were reasonable grounds to believe that a violation had occurred. The granting of

an application for an administrative warrant does not require that an agency present

conclusive evidence that a violation has occurred. National-Standard Co. v. Adamus,

881 F.2d 352, 360 (7th Cir. 1989).

       B.     Discussion

       The essence of the Andrewses’ argument is that the United States misled the

court in its Warrant Application by relying upon evidence generated using the

Connecticut definition of wetlands, which definition differs from the federal definition.

                                              4
        Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 5 of 12




Under Connecticut law, a wetland is deemed present if a single parameter—hydric soil

characteristics—is satisfied. See Conn. Gen. Stat. § 22a-38(15). Under federal law,

the definition of wetlands requires proof of three wetland parameters or criteria: proof of

predominantly hydrostatic vegetation; hydric soil; and wetland hydrology. See U.S.

Army Corps of Engineers 1987 Wetland Delineation Manual (“COE Manual”). The

Andrewses argue that, in relying on a wetlands delineation map based on the

Connecticut wetland standard, the United States confused or misled the court into

concluding that there was reasonable ground to believe a violation of federal law had

occurred involving federal wetlands.

       The court does not read the Application submitted to obtain the Warrant in the

way the Andrewses suggest. In 2003, the Andrewses hired a consultant to prepare a

wetlands delineation of the Andrewses property in connection with a possible

subdivision development on the property. Application for Ex Parte Administrative

Warrant and Order (“Warrant Application”) (Doc. No. 73-1) at 9. Using Connecticut

state standards, the consultant delineated approximately 10 acres of the Andrewses

property as wetlands. Id. The Andrewses are correct that the Warrant Application and

supporting Affidavit of Raymond Putnam contains, and references, the 2003 wetlands

delineation. However, the United States expressly qualified its reference to the 2003

delineation, specifically pointing out in the Warrant Application—at the beginning of its

discussion of this map—that it was prepared using the state standard for wetlands, and

described the federal standard as different, defining both. Warrant Application at 9 &

n.3.




                                             5
        Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 6 of 12




       In addition, the Warrant Application recounts evidence of substantial movement

of soil and vegetation at the property for over 10 years. Id. at 10. The Warrant

Application provided—to the extent possible given the Andrewses’ refusal to respond to

the United States’ repeated requests for permission to enter—observations/photos from

adjoining property, as well as aerial records, which clearly evidence human activity that

has substantially changed the original condition of the Cooke-Andrews Property,

including its original state as possibly containing wetlands. Where, as here, wetlands

indicators may be missing because of man-made disturbances to the land, the presence

of all three criteria is not required to make a wetlands determination. See COE Manual

at 73-83; see also United States v. Sweeney, 483 F. Supp. 3d 871, 923 (E.D. Cal. 2020)

(stating that where “unauthorized activities have impacted a site’s vegetation, soils, or

hydrology, . . . not all three parameters have to be met, and ‘all possible evidence that

may be used to characterize the [characteristics] that previously occurred’ should be

collected and the surveyor is to ‘examine the available data’ to make a determination, if

possible.” (quoting COE Manual at 78-79, 81-82)).

       Finally, the Warrant Application provides U.S. Department of Agriculture soil

survey data and U.S. Fish and Wildlife National Wetland Inventory wetlands data,

Warrant Application at 9, which, together with the other evidence of substantial changes

in the condition of the property, further supports that there were reasonable grounds to

believe that the Cooke-Andrews Property contained federal wetlands that had

previously been, or were actively being, filled.

       The Andrewses position appears to be that the United States needed to show the

existence of federally defined wetlands on the property before it could obtain an



                                             6
        Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 7 of 12




administrative warrant to investigate. That is not the law. While judicial review of the

Warrant Application provides protection to a property owner under the Fourth

Amendment, the standard that the judicial officer applies is a relaxed standard: there

must be presented to the judicial officer in support of the warrants sufficient evidence to

establish reasonable cause or suspicion to authorize the inspection. See, e.g., Marshall

v. Horn Seed Co., 647 F.2d 96, 102 (10th Cir. 1981) (“There must be some plausible

basis for believing that a violation is likely to be found. The facts offered must be

sufficient to warrant further investigation or testing.”); West Point-Pepperell, Inc. v.

Donovan, 689 F.2d 950, 958 (11th Cir. 1982) (“[T]he evidence of a specific violation

required to establish administrative probable cause . . . must at least show that the

proposed inspection is based upon a reasonable belief that a violation has been or is

being committed. . . . This requirement is met by a showing of specific evidence

sufficient to support a reasonable suspicion of a violation.”).

       After examining the Warrant Application, the court rejects the argument that the

United States misled the court. This court concludes that there was more than sufficient

evidence presented to the court, in May 2019, for it to reach the conclusion it did: that

there was a “reasonable cause” to believe that a violation of CWA had occurred on the

Cooke-Andrews Property. As stated above, nothing in the case law under the Fourth

Amendment or the CWA requires that the United States establish a wetlands violation

before obtaining a warrant. All that is required is a reasonable ground—“some quantum

of individualized suspicion.” Airbnb, 373 F. Supp. 3d at 488.

       The issuance of the Administrative Warrant was well-founded. This court

concludes that there was such reasonable cause placed before the Magistrate Judge in



                                              7
            Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 8 of 12




the Warrant Application and supporting Affidavits for issuance of an administrative

warrant. Therefore, the Motion to Suppress (Doc. No. 71) is denied.2

IV.     MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

        A.      Standard of Review

        When a defendant moves to dismiss for lack of subject matter jurisdiction, the

plaintiff has the burden of showing such jurisdiction. However, a court must accept all

well-pleaded factual allegations in the Complaint as true and must draw all reasonable

inferences in favor of the plaintiff. Ganino v. Citizens Utils. Co., 228 F.3d 154, 161 (2d.

Cir. 2000).

        B.      Discussion

        Andrewses have moved to dismiss for lack of subject matter jurisdiction. The

court is puzzled by this Motion, as the Complaint alleges violations of the CWA and is

brought in the name of the United States of America. The CWA is a federal law and

thus, under section 1331, this is an action “arising under” federal law. 28 U.S.C. §

1331. See, e.g., United States v. Krilich, 209 F.3d 968, 973 (7th Cir. 2000) (concluding

that “the district court had subject matter jurisdiction over the EPA's [Clean Water Act

Section 301(a) violation] case against Krilich because the suit civilly charged a violation

of a federal statute which is within the federal courts' federal question jurisdiction”).

        The Andrewses base their Motion to Dismiss for Lack of Subject Matter

Jurisdiction on several grounds. First, they argue that defendants Wesley W. Andrews,

Colton C. Andrews, and Ellery Andrews are not “owners” as that word is used in the




        2
        The court concludes that, even if applicable to the civil enforcement case, nothing presented by
the Andrewses would call for a Franks hearing because they have failed to show inaccuracies or
omissions requiring one. United States v. Rajaratnam, 719 F.3d. 139, 146 (2d Cir. 2013).

                                                   8
        Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 9 of 12




CWA, but rather they are merely “nominal owners” under Connecticut law. Mem. In

Supp. at 3-16. Second, the Andrewses argue that there are no wetlands on their

property, and that they have not discharged pollutants into such wetlands, apparently

relying on their Motion to Suppress, if granted, to suppress the evidence collected by

the United States using execution of the Warrant. Id. at 16-31. Finally, the Andrewses

argue that the statute of limitation bars this action. Id. at 31-40.

       As best this court can discern, the Andrewses appear to confuse the existence of

subject matter jurisdiction with a failure to state a claim. To invoke subject matter

jurisdiction under section 1331, the plaintiff must plead a colorable claim “arising under”

the Constitution or laws of the United States. Arbaugh v. Y&H Corp., 546 U.S. 500, 513

(2006). As noted above, the claims in this case, as asserted by the plaintiff, arise under

the CWA. More than 75 years ago, the Supreme Court, in the landmark case of Bell v.

Hood, 327 U.S. 678 (1946), noted that a claim arising under a federal statute may be

dismissed for lack of subject matter jurisdiction only if the claim is “wholly insubstantial

and frivolous.” Bell, 327 U.S. at 681-85. The Andrewses do not argue that the United

States’ claims under the CWA are wholly insubstantial or frivolous, and certainly do not

argue that those claims were brought solely for the purpose of obtaining jurisdiction.

Thus, while the United States may eventually fail to prove its claims under the CWA by

a preponderance of the evidence, it nonetheless has asserted plausible claim s arising

under the CWA. As noted in the unanimous Arbaugh decision, “[s]ubject matter

jurisdiction in federal-question cases is sometimes erroneously conflated with a

plaintiff’s need and ability to prove the defendant bound by the federal law asserted as a




                                              9
        Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 10 of 12




predicate or relief—a merits-related determination.” Arbaugh, 546 U.S. at 511 (quoting

2 J. Moore et al., Moore’s Federal Practice § 12.30[1], p.12-36.1 (3d ed. 2005)).

       It may well be that the United States is unable to prove, under controlling law and

facts, that the Andrewses’ children are “co-owners”, Compl. ¶¶ 10-12, of the Cooke-

Andrews Property. However, the United States has plausibly alleged that they are

“owners”, particularly in light of the fact that, according to the land records of the Town

of Wallingford submitted by the Andrewses, they are holders of the record title. See

Quit Claim Deed, Exhibit 2 (Doc. No. 71-3). That the children have some agreement

with their parents about the Cooke-Andrews Property, see Land Agreement, Exhibit 3

(Doc. No. 71-4), which agreement has not been witnessed, notarized, or recorded on

the land records—at least not as defendants have evidenced—does not mean that, on

the face of the Complaint, the United States has not plausibly asserted an element of its

causes of action under the CWA: that is, that each of the defendants are “person[s]”

within the meaning of Section 301(a) of the CWA. See Compl. ¶¶ 8-13; see also, e.g.

United States v. Lambert, 915 F. Supp. 797, 802-803 (S.D. W. Va. 1996) (noting that

ownership of the property on which unauthorized work is performed is evidence of

responsibility for or control over the unauthorized work).

       It is clear to this court that it has federal subject matter jurisdiction over the claims

brought by the United States under the CWA. The United States has made non-

frivolous allegations that there are federal wetlands on the property, and that the

defendants have placed unauthorized dredge or fill material into those wetlands in

violation of the CWA. Complaint ¶¶ 29-46 (Doc. No. 1). Whether there are matters of

factual dispute going to the elements of the United States’ claims, or whether the United



                                              10
            Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 11 of 12




States can carry its burden of persuading a jury by a preponderance of the evidence of

all elements of its claims against the Andrewses, are issues not now before the court.

Regardless of the answers to these questions, it is indisputable that this court has

jurisdiction over the claims asserted by the United States.

        Lastly, the Motion to Dismiss appears to claim that this court should dismiss the

case for lack of jurisdiction because of a five-year statute of limitation contained in the

CWA. 28 U.S.C. § 2462 (providing that the time to commence an action for a civil fine

penalty or forfeiture is five years). However, the statute of limitations is a defense to be

asserted, as the Andrewses have here, in their Answer. See Second Amended Answer

(Doc. No. 70) at 8; see also Sierra Club v. Entergy Arkansas LLC, No. 4:18-CV-00854,

2020 WL 7033802, at *10 (E.D. Ark. Nov. 30, 2020) (“Given the plain text of § 2462, the

Court's review of the relevant legal authorities and precedents, and the dearth of case

law supporting the proposed intervenors' position, the Court concludes that § 2462 is

not a jurisdictional statute of limitations.”). Unless the allegations of a claim are, on the

face of a complaint, all outside the limitations period and reduce the claim to less than

colorable, it is not a basis upon which to argue that the court lacks subject matter

jurisdiction.3

        For the foregoing reasons, the court denies the Motion to Dismiss for Lack of

Jurisdiction (Doc. No. 71). It would appear that the Andrewses wish to litigate this case

on the evidence they choose to offer to the court as determinative of the government’s



        3
            The court questions the Andrewses’ argument that this case has been “brought” outside the
f ive-year statute of limitations. Surely the fact that the Complaint relies on events occurring more than 5-
years before commencement of the suit does not mean it is time barred. The United States sought an
injunction addressed to ongoing conduct and violations, see Compl. ¶¶ 46, 64, 67, which cannot be time
barred.


                                                     11
        Case 3:20-cv-01300-JCH Document 97 Filed 06/11/21 Page 12 of 12




inability to prove the elements as plausibly alleged in the Government’s CWA claims,

and then to argue the court lacks jurisdiction because the United States has “failed” to

prove the elements of its claims. This is not how litigation is conducted in the courts of

the United States.

       This court has jurisdiction over the two claims the United States has asserted in

this case under the CWA. The Andrewses have chosen to attack the Complaint not on

the grounds that it failed to plausibly allege such claims, i.e., by filing Motion to Dismiss

under Rule 12(b)(6), but rather has filed an answer and then subsequently amended

answers. Thus, the arguments and points raised by the Andrewses in their Motion to

Dismiss will be addressed either upon the close of discovery, in connection with a

motion for summary judgment, or failing that, on the merits at trial, where the parties will

be afforded the opportunity to introduce evidence concerning whether the United States

can carry its burden of proof that the elements of each of its CWA claims have been

established.

V.     CONCLUSION

       For the reasons set forth above, the court denies the defendants’ Motion to

Dismiss for Lack of Jurisdiction and Motion to Suppress (Doc. No. 71). In light of this

Ruling, the Andrewses’ Motion to Stay (Doc. No. 93) is denied as moot.

SO ORDERED.

       Dated at New Haven, Connecticut this 11th day of June 2021.



                                                   /s/ Janet C. Hall
                                                  Janet C. Hall
                                                  United States District Judge



                                             12
